                                                                                           FILED 
                                                                                           CLERK 
 UNITED STATES DISTRICT COURT                                                                  
 EASTERN DISTRICT OF NEW YORK                                                    4/18/2019 1:55 pm
                                                                                               
 ---------------------------------------------------------X                        U.S. DISTRICT COURT 
 ANA FLORES, RENE FLORES, MARIA                                               EASTERN DISTRICT OF NEW YORK 
 MAGDALENA HERNANDEZ, MAGALI                                                       LONG ISLAND OFFICE 
 ROMAN, MAKE THE ROAD NEW YORK,                               SHORT ORDER
 and NEW YORK COMMUNITIES FOR                                 2:18-cv-3549 (ADS)(GRB)
 CHANGE,

                           Plaintiffs,

                  -against-

 TOWN OF ISLIP, ISLIP TOWN BOARD,
 SUFFOLK COUNTY BOARD OF
 ELECTIONS,

                            Defendants.
 ---------------------------------------------------------X



SPATT, District Judge.


        The Court assumes the parties’ familiarity with the facts and procedural history of this

action. Additional detail that is relevant to the instant order is provided below. On March 1, 2019,

the Plaintiffs filed a motion for preliminary injunction (the “Motion”). See Docket Entry (“Dkt.”)

35. The Motion requests an injunction, pursuant to Rule 65(a) of the Federal Rules of Civil

Procedure “preliminary enjoining Defendants Town of Islip, Islip Town Board, and Suffolk

County Board of Elections from conducting any election for the Islip Town Board under the

current at-large system.” Id. at 2; see also Memorandum of Law in Support of Plaintiffs’ Motion

for a Preliminary Injunction, Dkt. 50 at 1 (“Plaintiffs seek to enjoin the Town of Islip … and the

Suffolk County Board of Elections … from holding any elections for the Islip Town Board …

under the current at-large system because that system violates Section 2 of the [VRA].” (citing 52

                                                        1
U.S.C. § 10301)). However, in Plaintiffs’ opening statement before this Court, they represented

that rather than seeking to “cancel the 2019 elections,” they “want the 2019 elections to proceed,

but with councilmatic districts.” Transcript of Preliminary Injunction on April 9, 2019 at 26:2-7.

In order for this hearing to proceed, the Court requires clarity on this matter.

       Therefore, the Plaintiffs are directed to file a letter that details the precise form of relief

they seek in this proceeding (the “Letter”). The Letter must not be longer than one page and shall

be filed on or before April 19, 2019.




SO ORDERED

Dated: Central Islip, New York
April 18, 2019
                                                       ___/s/ Arthur D. Spatt_____
                                                         ARTHUR D. SPATT
                                                       United States District Judge




                                                  2
